Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  an electric motor coupled to the frame and configured to selectively receive power from at least one battery pack and operable in a first operation mode and a second operation mode that is different from the first operation mode; a wheel assembly coupled to the frame and driven by the motor; and a control device operable by a user to control operation of the vehicle, wherein the control device is moveable between a first position relative to the frame corresponding to a riding configuration in which a user is able to operate the control device while seated on a seat on the frame, and a second position relative to the frame corresponding to a walking configuration in which a user is able to operate the control device while walking adjacent the vehicle, wherein movement of the control device from the second position to the first position triggers conversion from operation of the motor in the second operation mode to operation of the motor in the first operation mode, and wherein movement of the control device from the first position to the second position triggers conversion from operation of the motor in the first operation mode to operation of the motor in the second operation mode, in combination with the remaining limitations of independent claims.  
Claim 13: a drive system, including an electric motor powered by at least one battery pack and operable in a first operation mode and a second operation mode that is different from the first operation mode. And a wheel assembly driven by the motor, the wheel assembly including a first wheel assembly coupled to a first end portion of the frame and a second wheel assembly coupled to a second end portion of the frame; and
a control device being operable by a user for controlling operation of the vehicle, wherein the control device is moveable between a first position in a region between the first wheel assembly and the second wheel assembly and a second position outside the region between the first and second wheel assemblies, wherein movement of the control device from the second position to the first position triggers conversion from operation of the motor in the second operation mode to operation of the motor in the first operation mode, and wherein movement of the control device from the first position to the second position triggers conversion from operation of the motor in the first operation mode to operation of the motor in the second operation mode, in combination with the remaining limitations of independent claims.  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859